Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,271,212) in view of Livingston (US 3,090,187).

Regarding claim 1, Anderson discloses in figs. 1-5:
A replaceable component rotary lawnmower blade 10 comprising: 
a bilaterally symmetrical blade base 12 defining a central bore 18 accepting a bolt attaching said blade base to a rotary lawnmower shaft as known in the art, and two opposing ends 12B, each end defining a connector pin bore 22; and 
a matched pair of replaceable blade components 14 defining a first end 14A having a first end bore 28 through which a connector pin 30 is inserted to connect each respective first end bore of each replaceable blade component to a respective connector pin bore on each respective end of the blade base in a pivotal manner, wherein said blade base remains attached to said lawnmower while said connector pins are removed as said blade components are replaced with new replaceable blade components, presenting a sharp cutting edge for further mowing.

However, Livingston teaches that blade components with reversible dual cutting edges 5 are old and well known in the art for providing a sharp cutting edge (figs. 1 and 3; col. 1, ll. 57-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the blade component of Anderson with a blade component having reversible dual cutting edges as taught by Livingston in order to replace a dull cutting edge.

Regarding claim 2, the combination of Anderson (figs. 1-5) and Livingston discloses:
The replaceable rotary lawnmower blade of Claim 1, further comprising: 
said blade base 12 having an overall rectangular shape and an overall flat profile; 
said central bore 18 is directly centered to provide uniform balance to said blade base upon being mounted to the lawnmower shaft with alternative mounting holes 20 located adjacent to the central bore, depending upon the mounting requirements of the particularly suited lawnmower; 
said opposing ends 12B within which said connector pin bores 22 are placed and centered provide a location for said replaceable blade components to connect to said blade base by said connector pins 30 wherein the purpose and utility of said connector pins is to provide a connection providing full rotational attachment of said replaceable blade components, allowing for complete rotational engagement with the blade base to resist impact in the event said replaceable blade component hits a hard or stationary object.
	The combination of Anderson and Livingston does not disclose the blade base as being made of reinforced metal.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the blade base of the combination of Anderson and Livingston out of reinforced metal to produce a strong, impact-resistant blade base.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Livingston as applied to claim 1 above, and further in view of Kurioka et al. (US 9,468,144).

Regarding claim 3, the combination of Anderson and Livingston discloses:
The replaceable rotary lawnmower blade of Claim 1, but does not disclose further comprising: said replaceable blade components are provided in a variety of lengths, shapes and sizes configured to a cutting diameter of the applied rotary lawnmower and are sickle shaped defining reversible dual cutting edges providing a choice between a concave cutting edge or a convex cutting edge.
However, Kurioka teaches blade components that are sickle shaped defining reversible dual cutting edges that provide a choice between a concave cutting edge 32b or a convex cutting edge 32a (figs. 2A and 2B; col. 5, ll. 35-39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable blade components of the combination of Anderson and Livingston to be sickle shaped defining reversible dual cutting edges as taught by Kurioka in order to provide a choice between a concave cutting edge or a convex cutting edge.
Further, while the combination of Anderson, Livingston and Kurioka does not disclose providing the replaceable blade components in a variety of lengths, shapes and sizes configured to a cutting diameter, it would have been an obvious matter of design choice to provide the replaceable blade In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPA 47 (CCPA 1966)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the replaceable blade components of the combination of Anderson, Livingston and Kurioka in a variety of shapes and/or sizes as a matter of design choice since the design consideration is within the skill of the art and would have yielded predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Livingston as applied to claim 1 above, and further in view of Abernethy (US 2010/0043378).

Regarding claim 5, the combination of Anderson and Livingston discloses:
The replaceable rotary lawnmower blade of Claim 1, but does not disclose the claimed connector pin.
Abernethy teaches a cutting blade assembly for a mower and that it is old and well known to use a connector pin 52, 53 having a first segment having an outer threaded shaft 59 and an expanded head 58 and a second segment having a smooth shaft pin 56 having an inner threaded bore and an outer perimeter and an expanded head 57 (figs. 12 and 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the connector pin of the combination of Anderson and Livingston with a connector pin as taught by Abernethy to provide an improved pivotal connection.

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. 
With respect claim 1, Applicant argues that Livingston is not relevant because his replaceable blades each have two end bores 9 (Livingston, figs. 1 and 3); whereas, Applicant’s replaceable blades each have only one end bore 33 (Applicant’s drawings, fig. 9). While Applicant’s end bore is used to mount the replaceable blade in an initial orientation and in a reversed orientation, the claim language does not recite a requirement that the same single bore be used to do so. Claim 1, lines 5-11 recites: “[A] matched pair of replaceable blade components defining a first end having a first end bore through which a connector pin is inserted to connect each respective first end bore of each replaceable blade component to a respective connector pin bore on each respective end of the blade in a pivotal manner, each of said blade components further defining reversible dual cutting edges, wherein said blade base remains attached to said lawnmower while said connector pins are removed as said blade components are either replaced with new replaceable blade components, or said blade components are reversed, presenting a sharp cutting edge for further mowing.” In addition to not requiring use of the first end bore in both mounting arrangements, claim 1 does not set forth language that precludes the replaceable blade of Livingston from reading on the claim since it is capable of performing the function of being mounted to the blade base in a reversed orientation.
With respect to claim 2, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the blade of the combination of Anderson and Livingston is made of the connector pin bores 22 of Anderson which are “placed and centered”; not Livingston, as argued by Applicant. Further, the claims are drawn to a lawnmower blade and does not include a mower. The full rotation of the replaceable blade components is enabled by the 
With respect to claim 3, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kurioka teaches that the sickle shape is old and well known in the mower blade art.
With respect to claim 5, examiner had taken official notice that the claimed connector pin was old and well known in the art. Abernethy has been provided in the rejection above to further assert that the connector pin is old and well known in the art of mower blades.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 3/21/2021